                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

CASEY RUMPH,

                     Plaintiff,                CASE NO. 17-10496
                                               HON. DENISE PAGE HOOD
v.

RANDAZZO MECHANICAL HEATING & COOLING, INC.,

                     Defendant.
                                               /

         OPINION AND ORDER DENYING DEFENDANT’S MOTION FOR
                      SUMMARY JUDGMENT [#17]


    I.    BACKGROUND

          On February 15, 2017, Plaintiff Casey Rumph (“Rumph”) filed a Complaint

against Defendant Randazzo Mechanical Heating and Cooling, Inc. (“Randazzo”)

alleging Violations of the Americans with Disabilities Act (“ADA”) (Count I); the

Michigan Persons with Disabilities Civil Rights Act (“PWDCRA”) (Count II); and

Discrimination and Interference in Violation of the Family Medical Leave Act

(“FMLA”) (Count III).         (Doc # 1)   Randazzo filed a Motion for Summary

Judgment on May 22, 2018. (Doc # 17) Rumph filed a Response on June 26,

2018. (Doc # 21) On July 10, 2018, Randazzo filed its Reply. (Doc # 24)

          Rumph was employed by Randazzo on three separate occasions. (Doc # 17-

2, Pg ID 114) Rumph was first employed by Randazzo from 2001 to 2007, and

                                          1 
 
was laid off during the economic downturn. Id. Rumph’s employment, relevant to

the instant action, began in December 2014, when she was asked by then New

Construction Manager, Arthur Jason Luczak (“Luczak”), to work as a New

Construction account manager.        (Doc # 17-2, Pg ID 110)          Rumph’s job

responsibilities included: online sales, backup for residential invoicing, overseeing

employee timecards, scheduling invoicing, preparing proposals for new potential

new clients, and checking inventory stock. (Doc # 17-2, Pg ID 121-122) At the

time she was hired, Rumph informed Luczak that she had a previous opioid

addiction, depression, anxiety, ADHD, and that she needed to see her doctor

monthly. (Doc # 17-2, Pg ID 110) Rumph was freely permitted to attend her

monthly doctor appointments. (Doc # 17-2, Pg ID 134)

       In July 2015, her supervisor switched from Luczak to Deborah Collins

(“Collins”) because Randazzo was in the process of phasing out the New

Construction department. (Doc # 17-2, Pg ID 121-122; Doc # 17-5, Pg ID 245-

246) Rumph’s job responsibilities were essentially the same after Collins became

her supervisor. (Doc # 17-2, Pg ID 121-122)

      According to Rumph, in early 2015, she was working with Randazzo's

professional health benefits contact person, Jackie Ferranti (“Ferranti”), to get her

Suboxone prescription filled. (Doc # 17-2, Pg ID 123-124) Rumph communicated

with Ferranti through email in order to secure reimbursement for her medication.


                                         2 
 
(Doc # 21, Pg ID 296)        On July 2, 2015, Collins was “cc”ed on email

correspondence between Rumph and Ferranti. Id. Allegedly, Collins commented

to Rumph that she could “not fathom what type of prescription would cost that

much.” (Doc # 17-2, Pg ID 123) Rumph testified that after this interaction, she

told Collins about her addiction, ADHD, and depression problems, and mentioned

that these medical issues required her to see her doctor every month. (Doc # 17-2,

Pg ID 123-124; Doc # 17-3, Pg ID 182-183) Under Collins, Rumph was also

granted the accommodation to attend her monthly doctor appointments. (Doc #

17-3, Pg ID 134)

      Rumph alleges that in July 2015, Randazzo’s CFO, Anthony Antoun's

(“Antoun”) attitude towards her changed drastically after Collins informed him

about her opioid addiction. (Doc # 17-2, Pg ID 134-135) Collins and Antoun deny

this. (Doc # 17-3, Pg ID 183-184; Doc # 17-4, Pg ID 229) Rumph claims that

Antoun started nitpicking about her cigarette breaks and asked her to put her time

cards in the time-card slots rather than keep them at her desk. (Doc # 17-2, Pg ID

135) Rumph also claims that she was singled-out at the end of December 2015 to

do these things, and said that other employees were not required to do them until

she pointed this out to Antoun. (Doc # 17-2, Pg ID 134-135)

      Rumph alleges that Antoun made derogatory comments to her around

August or September of 2015. (Doc # 17-2, Pg ID 135) For example, Rumph


                                        3 
 
recalls that one day when Antoun was leaving early for a softball game, he asked

her sarcastically, "does anyone have a Vicodin I can have?" Id. Rumph further

alleges that on April 15, 2015, when she was terminated, she overheard Collins tell

Antoun that Rumph’s termination was "illegal," to which Antoun responded that

“Randazzo's has more money than Casey will ever see.” (Doc # 17-2, Pg ID 135-

136)

       Rumph learned that her mother had Stage 4 cancer in January 2016, and she

subsequently asked to go on FMLA leave sometime that month. (Doc # 17-2, Pg

ID 129)     In lieu of taking FMLA leave, Randazzo offered her six weeks

unemployment, with the distribution being three weeks at twenty hours per week,

and three weeks at thirty-two hours per week. Id. Given the severity of her

mother’s condition, Rumph declined that offer. Id. Rumph was formally granted

FMLA leave beginning on January 18, 2016, and officially decided to take her

leave on February 2, 2016. (Doc # 17-2, Pg ID 129-131; Doc # 17-6, Pg ID 257)

Rumph was not working on a full-time basis after January 10, 2016. (Doc # 17-2,

Pg ID 129-131)

       On March 11, 2016, Randazzo sent Rumph a letter informing her that her

FMLA leave was going to end on April 10, 2016. (Doc # 17-6, Pg ID 257) It was

also communicated to Rumph that she was expected back to work on April 11,

2016. Id.    Rumph’s mother passed away on March 19, 2016, but Randazzo


                                        4 
 
allowed her to finish her scheduled twelve weeks of FMLA leave. (Doc # 17-2, Pg

ID 131; Doc # 17-6, Pg ID 257)

      During Rumph’s FMLA leave, Randazzo made a business decision to

eliminate the New Construction Department. (Doc # 17-6, Pg ID 264) This

decision would result in the elimination of Rumph’s previous position as New

Construction Billing Clerk. Id. In an effort to relocate Rumph, Randazzo offered

her the new position of Accounting and Finance Assistant upon her return from

leave. Id. Rumph accepted this position on April 11, 2016. Randazzo alleges that

this was apparent by Rumph’s signature on the employer’s Job Description Form.

(Doc # 17, Pg ID 83; Doc # 17-6, Pg ID 283)

      Rumph testified that upon returning to work in April 2016, her job

responsibilities were substantially equivalent to what they had been prior to her

leave. (Doc # 17-2, Pg ID 131) According to Rumph, she never voiced any

disinterest in performing the job duties to which she was assigned. (Doc # 17-2,

Pg ID 132) Randazzo alleges that although Rumph testified that she did not object

to performing her new job responsibilities, she did express to management that she

was reluctant to perform finance functions. (Doc # 17-2, Pg ID 131-133)

      Rumph missed work on April 12, 2016 and April 13, 2016, but claims that

she advised Collins via email and via text message that she would need to take

those days off. (Doc # 17-2, Pg ID 132-133) Rumph returned to work on April


                                        5 
 
14, 2016. (Doc # 17-2, Pg ID 133) On April 15, 2016, Rumph was told that her

position was being eliminated. Id. Collins testified that Rumph was terminated as

a result of: (1) her chronic problems with attendance and punctuality; (2) her

inability to perform the finance functions of her position; and (3) there not being

enough work to keep her busy. (Doc # 17-3, Pg ID 170-173)

      Rumph alleges that Randazzo violated the ADA and PWDCRA by

terminating her employment due to her record of a disability and/or perceived

disability. (Doc # 1, Pg ID 5-8) Rumph claims that as a direct and proximate

result of Randazzo violating her rights under the ADA and PWDCRA as alleged,

Rumph’s terms, conditions, and privileges of employment were adversely affected.

Id. Rumph also alleges that Randazzo violated her rights under the FMLA. (Doc #

1, Pg ID 9-10) Rumph asserts that after she exercised her ability and right to take

approved FMLA medical leave, Randazzo took retaliatory and discriminatory

actions against her. Id. These actions allegedly included, but were not limited to:

(1) eliminating her position; and (2) placing her in a demoted position, and then

terminating her. Id.


      Rumph asks that this Court award her: (1) compensatory damages in

whatever amount she is found to be entitled; (2) exemplary and punitive damages

in whatever amount she is found to be entitled; (3) a judgment for lost wages and



                                         6 
 
benefits, past and future, in whatever amount she is found to be entitled; and (4) an

award of interest, costs and reasonable attorneys’ fees.

    II.   ANALYSIS

      A. Standard of Review

          The Court will grant summary judgment if “the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.” Fed. R. Civ. P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 250-57 (1986). A fact is material if it could affect the outcome of the case

based on the governing substantive law. Id. at 248. A dispute about a material fact

is genuine if on review of the evidence, a reasonable jury could find in favor of the

nonmoving party. Id.

          The moving party bears the initial burden to demonstrate the absence of a

genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

If the movant meets this burden, the nonmoving party must “go beyond the

pleadings and … designate specific facts showing that there is a genuine issue for

trial.” Id. at 324. The Court may grant a motion for summary judgment if the

nonmoving party who has the burden of proof at trial fails to make a showing

sufficient to establish the existence of an element that is essential to that party's

case. See Muncie Power Prods., Inc. v. United Tech. Auto., Inc., 328 F.3d 870,

873 (6th Cir. 2003). “The mere existence of a scintilla of evidence in support of


                                          7 
 
the plaintiff's position will be insufficient; there must be evidence on which the

jury could reasonably find for the plaintiff.”     Anderson, 477 U.S. at 252.

“Conclusory allegations do not create a genuine issue of material fact which

precludes summary judgment.” Johari v. Big Easy Restaurants, Inc., 78 F. App’x

546, 548 (6th Cir. 2003).

      When reviewing a summary judgment motion, the Court must view the

evidence and all inferences drawn from it in the light most favorable to the

nonmoving party. Kochins v. Linden–Alimak, Inc., 799 F.2d 1128, 1133 (6th Cir.

1986). The Court “need consider only the cited materials, but it may consider

other materials in the record.” Fed. R. Civ. P. 56(c)(3). The Court’s function at

the summary judgment stage “is not to weigh the evidence and determine the truth

of the matter but to determine whether there is a genuine issue for trial.”

Anderson, 477 U.S. at 249.

    B. ADA and PWDCRA

      Randazzo argues that Rumph cannot establish a prima facie case under the

ADA or the PWDCRA, and contends that the Court should grant Defendant’s

Motion for Summary Judgment. Rumph responds that she has sufficiently stated a

prima facie case under the ADA and PWDCRA, and argues that there are genuine

issues of material fact that preclude summary judgment.

      The ADA provides that


                                        8 
 
             [n]o covered entity shall discriminate against a qualified
             individual on the basis of disability in regard to job
             application procedures, the hiring, advancement, or
             discharge of employees, employee compensation, job
             training, and other terms, conditions, and privileges of
             employment.

42 U.S.C. § 12112(a). To recover on a claim for discrimination under the ADA, a

plaintiff must show that he or she: (1) is disabled; (2) otherwise qualified to

perform the essential functions of the position, with or without accommodation;

and (3) suffered an adverse employment action because of his or her disability.

See Monette v. Elec. Data Sys. Corp., 90 F.3d 1173, 1178 (6th Cir. 1996). A

plaintiff may do so “by introducing direct evidence of discrimination, including

evidence that the employer relied upon the plaintiff’s disability in making its

employment decision, or by introducing indirect evidence of discrimination.” Id.

(citation omitted).

      The ADA and PWDCRA “share the same purpose and use similar

definitions and analyses,” and Michigan courts “have relied on the ADA in

interpreting the PWDCRA.” Chiles v. Mach. Shop, Inc., 238 Mich. App. 462, 472

(1999). For purposes of this Motion, the analysis under each is the same.

      Both parties concede that Rumph cannot establish any direct evidence that

proves that her termination was based on her disabilities. When assessing ADA

and PWDCRA claims that involve indirect evidence, courts apply the McDonnell

Douglas Corp. v. Green, 411 U.S. 792 (1973), burden-shifting framework. Ferrari
                                         9 
 
v. Ford Motor Co., 826 F.3d 885, 891-92 (6th Cir. 2016). To establish a claim for

disability discrimination under the indirect method, a plaintiff must first establish a

prima facie case of discrimination by showing that: (1) he or she is disabled; (2) he

or she is otherwise qualified for the position, with or without reasonable

accommodation; (3) he or she suffered an adverse employment decision; (4) the

employer knew or had reason to know of the plaintiff’s disability; and (5) the

position remained open while the employer sought other applicants or the disabled

individual was replaced. Id. Once the plaintiff establishes a prima facie case

under the indirect method, the burden shifts to the defendant to “offer a legitimate

explanation for its action.” Monette, 90 F.3d at 1186. If the defendant does so, the

burden then shifts back to the plaintiff, who “must introduce evidence showing that

the proffered explanation is pretextual.” Id.

      As Rumph stated, she has established her prima facie case.            First, her

medical conditions are considered disabilities under the ADA and the PWDCRA.

Second, she presented evidence that she was qualified for her position. (Doc # 21,

Pg ID 295) Third, she was terminated from her position. Fourth, her employer

was aware of her disability beginning in July 2015. Fifth, she was replaced by a

non-disabled individual. (Doc # 17-2, Pg ID 133-134; Doc # 21, Pg ID 312)

According to the aforementioned framework, the burden shifts to Randazzo.




                                          10 
 
      Randazzo asserts that even if Rumph could establish her prima facie case,

there were two legitimate, nondiscriminatory reasons for her termination: (1) her

absences on April 12th and April 13th; and (2) her inability and/or unwillingness to

perform the financial functions of her position. In response, Rumph contends that

the absences that she took on April 12th and April 13th were approved, and argues

that she never expressed any disinterest in handling any financial responsibilities.

In viewing the evidence in the light most favorable to Rumph, the Court finds that

there are genuine issues of material fact with regard to the indirect evidence that

Rumph has presented.

      For the reasons set forth above, the Court denies Defendant’s Motion for

Summary Judgment on Plaintiff’s ADA and PWDCRA claims (Counts I and II).

    C. FMLA

      Rumph argues that her rights have been violated under the FMLA. Under

the FMLA, “[i]t shall be unlawful for any employer to interfere with, restrain, or

deny the exercise of or the attempt to exercise, any right provided under [the

FMLA].” 29 U.S.C. § 2615(a)(1). The Sixth Circuit recognizes two distinct

theories under the FMLA: (1) the “interference” theory, and (2) the “retaliation”

theory. Seeger v. Cincinnati Bell Telephone Co., 681 F.3d 274, 282 (6th Cir.

2012). Under the “interference” theory, “[i]f an employer interferes with the

FMLA-created right to medical leave or to reinstatement following the leave, a


                                         11 
 
violation has occurred, regardless of the intent of the employer.” Id. (internal

quotations and citations omitted). But, under the retaliation theory, the intent of

the employer is relevant, and the inquiry is “whether the employer took the adverse

action because of a prohibited reason or for a legitimate nondiscriminatory

reason.” Id.

         1. Interference Theory

      Rumph alleges that Randazzo interfered with her ability to exercise her

rights under the FMLA. It is unlawful for employers to “interfere with, restrain or

deny the exercise of or attempt to exercise, any [FMLA] right provided.” 29

U.S.C. § 2615(a)(1); Grace v. USCAR, 521 F.3d 655, 669 (6th Cir. 2008). To

establish a prima facie case of FMLA interference, also known as failure to restore,

a plaintiff must show that: (1) she was an eligible employee; (2) the defendant was

an employer as defined under the FMLA; (3) the employee was entitled to leave

under the FMLA; (4) the employee gave the employer notice of her intention to

take leave; and (5) the employer denied the employee FMLA benefits to which she

was entitled. Id.; Killian v. Yorozu Auto. Tenn., Inc., 454 F.3d 549, 556 (6th Cir.

2006). Employees returning from FMLA leave are not entitled to restoration

unless their employment would have continued had they not taken FMLA leave.

Grace, 521 F.3d at 669.




                                         12 
 
      Once a plaintiff establishes a prima facie case of FMLA interference, the

burden shifts to the employer to provide a legitimate, nondiscriminatory reason to

justify its actions. Id. If the employer provides a legitimate reason, the burden

shifts back to the plaintiff to show pretext. Id. at 670.

      Since Randazzo concedes that Rumph has satisfied the first four elements of

her burden of proof in an FMLA interference claim, the only element in dispute is

whether Randazzo denied Rumph any FMLA benefits or interfered with any

FMLA benefits or rights to which she was entitled. The Court finds that there is a

genuine dispute as to whether or not Rumph was reinstated to her prior position.

Under the FMLA, "any eligible employee who takes leave . . . shall be entitled, on

return from such leave: (A) to be restored by the employer to the position of

employment held by the employee when the leave commenced; or (B) to be

restored to an equivalent position. . . ." 29 U.S.C. § 2614(a)(1). A reasonable jury

could find that Rumph was not “restored to an equivalent position” since she was

terminated days after she returned to work. Therefore, Rumph could make out her

prima facie case for her FMLA claim under this theory. Even though Randazzo

offered legitimate reasons that explain why Rumph was terminated, she has

demonstrated to the Court that a jury could find those reasons to be pretextual.

(Doc # 21, Pg ID 304)

          2. Retaliation Theory


                                           13 
 
      Rumph also alleges that Randazzo took retaliatory actions against her. To

establish a prima facie case of FMLA retaliation, a plaintiff must show that: (1)

she was engaged in an activity protected by the FMLA; (2) the employer knew that

she was exercising her rights under the FMLA; (3) after learning of the employee’s

exercise of FMLA rights, the employer took an employment action adverse to her;

and (4) there was a causal connection between the protected FMLA activity and

the adverse employment action. Donald v. Sybra, Inc., 667 F.3d 757, 761 (6th Cir.

2012). To show a causal connection, a plaintiff “must produce sufficient evidence

to support an inference that [the defendant] took the adverse employment action

because” the plaintiff engaged in protected activity. Ozier v. RTM Enterprises of

Georgia, Inc., 229 Fed. App’x 371, 377 (6th Cir. 2007). If the defendant provides

a legitimate, nondiscriminatory reason for terminating the plaintiff, the burden

shifts back to the plaintiff to show that the defendant’s stated reasons are a pretext

for unlawful discrimination. Id. Temporal proximity alone cannot be the sole

basis for finding pretext. Seeger, 681 F.3d at 285. However, temporal proximity

coupled with other independent evidence may indicate pretext. Id.

      Randazzo does not dispute that Rumph has satisfied the first two prongs of

the FMLA retaliation analysis, but argues that she cannot satisfy the last two

prongs.   Randazzo contends that Rumph allegedly cannot establish that she

suffered an adverse employment action since her new position was substantially


                                         14 
 
equivalent to her prior position.    Randazzo also asserts that Rumph cannot

establish that there was a causal connection between her decision to exercise her

FMLA rights and her termination.

      The Court finds that Rumph has established that there is a genuine dispute

with regard to her FMLA claim under a retaliation theory. First, the third prong of

the aforementioned analysis has been satisfied. Randazzo argues that Rumph did

not suffer an adverse employment action when she received a new position upon

returning from FMLA leave.       However, Randazzo fails to acknowledge that

Rumph also claims that her termination qualifies as an adverse employment action.

Second, the fourth prong of the analysis has also been satisfied. Rumph indicates

that the causal connection between her FMLA leave and her termination is evident

because: (1) she was terminated days after she returned to work; and (2) there is

direct evidence that Rumph’s termination was at least partially attributed to

discrimination. Those two facts considered together support an inference that

Randazzo terminated Rumph because she engaged in a protected activity.

Although Randazzo presented two legitimate, non-discriminatory reasons for

terminating Rumph, the Court finds that Rumph has sufficiently demonstrated that

those reasons could be considered pretextual.

      For the reasons set forth above, the Court denies Defendant’s Motion for

Summary Judgment on Plaintiff’s FMLA claim (Count III).


                                        15 
 
III.   CONCLUSION

       For the reasons set forth above,

       IT IS HEREBY ORDERED that Defendant Randazzo Mechanical Heating

    and Cooling, Inc.’s Motion for Summary Judgment (Doc # 17, filed May 22,

    2018) is DENIED.


                                                 s/Denise Page Hood
                                                 Chief Judge, U. S. District Court
Dated: November 8, 2018




I hereby certify that a copy of the foregoing document was served upon counsel of
record on November 8, 2018, by electronic and/or ordinary mail.

                                          S/LaShawn R. Saulsberry
                                          Case Manager




                                           16 
 
